Title: From John Adams to Mathew Carey, 29 June 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy June 29th 1813

I have this day received from the Post Office, three copies of the sketches which with twelve received before amount to fifteen copies. I did not intend to exceed twenty copies, and when you arrive at that number I pray you to stop, I expected but one by a mail but you have sent two and oftener three.
I have transmitted through my son Thomas Boylston Adams to his Friend Jonathan Jones Esqr a power of Attorney to receive some money due to me, and a request to pay you for all the copies you have sent, or may send to the number of twenty or more, if you shall have sent more before this letter reaches you. I have given, and shall give away all, to such persons as will be likely to do good with them or receive good from them.
I have taken much pains to obtain from Captains, Williams, Waters, Tucker &c information. They are all pleased with your project: and promise me all in their power: but I find these heroes are grown old. Memory is not prompt writing is painful: the labour of thinking irksome. Procrastination steals away time: and who can wonder.
The printed Biography of Decatur canot have escaped you. There is extant in print a biography of Captain Talbot in the revolutionary War, and in the war with France in 1798 &c This Mr Clark and you would be glad to see, I am Sir your obliged Servant

John Adams